DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed June 09, 2022 in response to PTO Office Action mailed April 05, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 2, 7, and 9 have been amended. Claim 8 has been canceled. Claims 18-21 have been added. As a result, claims 1-7 and 9-21 remain pending in this application.

Response to Arguments
Applicant's arguments filed June 09, 2022 have been fully considered but they are not fully persuasive.
The Applicant argues that none of the cited references, taken either singly or in combination, teaches or suggests a cluster-to-CA map table, each entry in the cluster-to-CA map table identifying one or more caching agents in a caching agent cluster, and a coherency controller configured to determine, based on the cluster-to-CA map table, a set of target caching agents in the identified one or more caching agent clusters, as recited by Claims 1 and 9. The Applicant also argues: Kalyanasundharam fails to disclose a cluster-to-caching agent (cluster-to-CA) map table (i.e., Claims 1 and 9) and a caching agent-to-cluster (CA-to-cluster) map table (i.e., Claim 7). 
While the bit vector within Kalyanasundharam’s cluster valid field 720A indicates "which CPU clusters 725A-N are caching a cache line of the corresponding region," 
Kalyanasundharam fails to disclose a map table that defines which CPUs 350A-N are located in which CPU clusters 725A-N. At most, Kalyanasundharam merely teaches that "CPUs are grouped together into clusters of CPUs" (Paragraph 0042). See, also, Paragraph 0023 ("... with a cluster referring to a particular group of CPUs"). 
The Office Action generally acknowledges Kalyanasundharam's deficiencies in its rejection of Claim 2, i.e., "Kalyanasundharam expressly fails to teach a particular number of caching agents within the cluster" and "As noted above, since Kalyanasundharam is silent regarding the number of caching agents..." See, Pages 8-9. 
Consequently, Kalyanasundharam fails to teach or suggest a cluster-to-CA map table, each entry in the cluster-to-CA map table identifying one or more caching agents in a caching agent cluster, and a coherency controller configured to determine, based on the cluster-to-CA map table, a set of target caching agents in the identified one or more caching agent clusters, as recited by Claims 1 and 9.
The Examiner respectfully disagrees with the fact. As admitted by the Applicant above, Kalyanasundharam teaches grouping CPUs in the cluster, which inherently means some number of CPUs are grouped to make a cluster. Kalyanasundharam expressly fails to teach how many CPUs are part of one cluster, however it is inherent that CPUs are grouped into clusters. Each cluster can have same number of CPUs (e.g., if there are total 16 CPUs, 4 clusters can be created with each cluster have 4 CPUs each) or different number of CPUs (e.g., different number of clusters and different number of CPUs can be created as taught by Cherukuri with respect to claim 2). When clusters are created, e.g., 4 clusters with 4 CPUs or any different number of clusters with different number of CPUs, a table or some type of data structure is inherently requires which can track which CPUs are part of which cluster. Kalyanasundharam fig. 7, shows cluster valid field with multiple bits (725A, 725B, 725C….). Each bit represents a cluster having one or more CPUs storing the shared cache line. When a particular bit is set, say for example, bits 725A and 725D, then it is understood that at least one CPU in cluster A and cluster D shares the cache line. Kalyanasundharam par. [0052] clearly indicates that “a probe would need to be sent to all of the CPUs in the cluster that is identified as caching at least one cache line”, which clearly indicates that the cluster(s) is/are identified via cluster presence vector (e.g., clusters 725A and 725D as explained above) and then using cluster to agent mapping all the CPUs part of clusters 725A and 725D are identified so that the probe is sent to all CPUs which are grouped in clusters 725A and 725D. Thus, Kalyanasundharam inherently teaches cluster-to-CA map table. The Examiner here is providing a reference disclosing a table comprising cluster ID and processor IDs. Gregg et al. (US 2009/0157962) fig. 5 shows the cluster table. Par. [0026] teaches grouping processors into the clusters and identifying the cluster ID and CPU number from the table. This an evidentiary reference that shows that when the CPUs are grouped into the clusters, the clusters IDs (or bits) are utilized to locate the cluster and from cluster to CPU table identifying all the CPUs part of the cluster and sending probe accordingly. Thus, the Applicant’s arguments with respect to claims 1 and 9 are not persuasive. The Applicant’s arguments with respect to amended claim 7 are persuasive and therefore the rejection of claim 7 is withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-11, 14, and 16 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Kalyanasundharam et al. (US 2019/0188137).
As per claim 1, Kalyanasundharam teaches a method (abstract) comprising:
programming a plurality of entries of a cluster-to-caching agent (cluster-to-CA) map table in a data processing network having a plurality of caching agents, each entry identifying one or more caching agents in a caching agent cluster (Kalyanasundharam: figs. 4 and 7 shows the directory or cluster-to-CA table; par. [0042]: “CPUs are grouped together into clusters of CPUs”; par. [0051]: “the cluster valid field 720A stores a bit vector to indicate which CPU clusters 725A-N are caching a cache line of the corresponding region. In this example, the cluster valid field 720A is grouping CPUs together into clusters”); 
storing, in a snoop filter cache of the data processing network (Kalyanasundharam: par. [0034]: “It is noted that cache directory 325A, and each of the other cache directories, can also be referred to as a "probe filter"”; probe filter is equivalent to the snoop filter), coherency information associated with data moved between one or more caches of the plurality of caching agents and a data storage device shared by the plurality of caching agents, the coherency information for the data including coherency status information and a presence vector identified by an address tag of the data, where a bit position in the presence vector is associated with a caching agent cluster in the cluster-to-CA map table (Kalyanasundharam: figs. 4 and 7; par. [0034]: “Coherent slave 335A is coupled to memory via memory controller 350A, and coherent slave 335A is also coupled to cache directory 345A to manage the coherency of cache lines corresponding to memory accessible through memory controller 350A”; par. [0038]: “each entry of array 410 includes a state field 415, sector valid field 420, cluster valid field 425, reference count field 430, and tag field 435“; par. [0051]: “The status field 710A stores a shared encoding 715A to indicate that the corresponding region is shared… the cluster valid field 720A stores a bit vector to indicate which CPU clusters 725A-N are caching a cache line of the corresponding region“; memory is shared data storage between processors); 
responsive to receiving a message from a caching agent of the plurality of caching agents, the message designating an address in the data storage device: accessing a presence vector in the snoop filter cache identified by a first address tag corresponding to the designated address in the data storage device (Kalyanasundharam: par. [0059]: “A cache directory receives a first memory request to a first cache line within a first region of memory”; par. [0060]: “A cache directory maintains entries in a first array to track address ranges of memory at a first granularity”; par. [0063]: “A memory request is received at a multi-array cache directory of a multi-CPU system… If the lookups result in hits for both the first and second arrays (conditional block 1215, "yes" leg), then the cache directory utilizes the matching entry from the second array to generate a probe”); identifying, from the accessed presence vector, one or more caching agent clusters; determining, based on the cluster-to-CA map table, a set of target caching agents in the identified one or more caching agent clusters; and sending snoop messages to the set of target caching agents to maintain data coherency in the data processing network for data associated with the data storage device (par. [0065]: “If the lookup results in a hit (conditional block 1325, "yes" leg), then the cache directory utilizes the matching entry to generate probes for one or more cache subsystems”; par. [0052]: “a probe would need to be sent to all of the CPUs in the cluster that is identified as caching at least one cache line of that region”; the CPUs in the cluster are identified, means inherently requires some type of table or structure which shows the relationship between clusters and the processors grouped to a particular cluster).
As per claim 5, Kalyanasundharam teaches the method of claim 1, further comprising programming a cluster-to-CA map table for each of a plurality of storage regions of the data storage device (Kalyanasundharam: par. [0021]: “The cache directory maintains an entry for each region of memory”; par. [0023]: “the cache directory tracks whether regions are private or shared. For example, the cache directory stores a first entry to track a first region”), where said determining the set of target caching agents includes: determining a storage region of the data storage device that contains the designated address; and mapping the one or more caching agent clusters to the set of target caching agents using the cluster-to-CA map table for the determined storage region (Kalyanasundharam: par. [0036]: “When a coherent slave receives a memory request targeting its corresponding memory controller, the coherent slave performs a lookup to its corresponding cache directory to determine if the request targets a region which has at least one cache line cached in any of the cache subsystems…If lookup results in a hit, then the coherent slave sends a probe to the CPU(s) which are identified in the hit entry”; par. [0059]: “In response to determining the first region does not have an entry in the cache directory, a new entry is allocated in the cache directory for the first region”).
Claim 9 is directed to an apparatus and is similar in scope with claim 1 above. Kalyanasundharam teaches an apparatus (figs. 1-3) and thus claim 9 is rejected under same rationales as applied to claim 1 above.
As per claim 10, Kalyanasundharam teach the apparatus of claim 9, further comprising the data storage device (fig. 3, the memory controllers 330, 350 are connected to the memories; par. [0027]).
As per claim 11, Kalyanasundharam teaches where the coherency controller and the plurality of caching agents are operatively coupled via a wired or wireless network (figs. 1-3, pars. [0026] – [0035]).
Claim 14 is rejected under same rationales as applied to claim 5 above.
Claim 16 is rejected under same rationales as applied to claims 7 and 8 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyanasundharam et al. (US 2019/0188137) as applied to claims 1, 5, 9 and 14 above, and further in view of Cherukuri et al. (US 2014/0006714).
As per claim 2, Kalyanasundharam teaches (par. [0023]) a cluster referring to a particular group of CPUs but expressly fails to teach where one or more of the caching agent clusters in the cluster-to-CA map table consists of a single caching agent and one or more of the caching agent clusters in the cluster-to-CA map table include more than one caching agent (e.g., Kalyanasundharam expressly fails to teach a particular number of caching agents within the cluster). Cherukuri teaches where one or more of the caching agent clusters in the cluster-to-CA map table consists of a single caching agent and one or more of the caching agent clusters in the cluster-to-CA map table include more than one caching agent (Cherukuri: par. [0039]: “a multi-processor apparatus 530 having multiple processors or cores 536 in which the processors or cores are logically grouped into at least two clusters 548…In some embodiments, the clusters may all have the same number of cores. Alternatively, the clusters may optionally have different numbers of cores”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide clusters with same number of cores (e.g., caching agents) or clusters including different number of cores as taught by Cherukuri as an alternate method of selecting clusters as taught by Cherukuri. As noted above, since Kalyanasundharam is silent regarding the number of caching agents and Cherukuri teaches two ways to group processors in to clusters. Thus, one having ordinary skill in the art would be motivated to use either of the two methods of clustering the processors.
As per claim 6, Kalyanasundharam expressly fails to teach but Cherukuri teaches where a caching agent with access to a first storage region of the plurality of storage regions is contained in a caching agent cluster consisting of a single caching agent in a cluster-to-CA map table for the first storage region. Please see claim 2 above, Cherukuri teaches clusters with variable number of caching agents which may be 1, 2 or any numbers of caching agents.
Claim 15 is rejected under same rationales as applied to claims 2 and 6 above.
As per claim 18, Kalyanasundharam and Cherukuri teach where the cluster-to-CA map table provides hybrid tracking that includes precise tracking and imprecise tracking. As explained with respect to claim 2 above, Kalyanasundharam and Cherukuri teach clusters with only one caching agent and clusters with more than one caching agent, where it is readily apparent that the cluster with only one caching agent is tracking information for only one CPU and therefore it is precise tracking and the clusters with more than one CPU requires sending probe to all CPUs, which means even if only one CPU shares the cache line, all CPUs in the cluster is probed. Thus, providing an imprecise tracking.
As per claim 19, Kalyanasundharam and Cherukuri teach where one or more of the caching agent clusters in the cluster-to-CA map table includes a single caching agent to provide precise tracking, and one or more of the caching agent clusters in the cluster-to-CA map table includes more than one caching agent to provide imprecise tracking. As explained with respect to claim 2 above, Kalyanasundharam and Cherukuri teach clusters with only one caching agent and clusters with more than one caching agent, where it is readily apparent that the cluster with only one caching agent is tracking information for only one CPU and therefore it is precise tracking and the clusters with more than one CPU requires sending probe to all CPUs, which means even if only one CPU shares the cache line, all CPUs in the cluster is probed. Thus, providing an imprecise tracking.
As per claim 20, Kalyanasundharam and Cherukuri teach where said precise tracking reduces snoop message latency. As explained with respect to claim 19 above, when only one CPU from the cluster is storing the data, only one CPU is probed, thus it reduces the snoop message latency.

Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyanasundharam et al. (US 2019/0188137) as applied to claims 1 and 9 above, and further in view of Guim Bernet et al. (US 2017/0185518).
As per claim 3, Kalyanasundharam teaches where a bit position in the presence vector is associated with a plurality of caching agent clusters (Kalyanasundharam: fig. 7, cluster valid field 720 shows clusters 725A, 725B…). Kalyanasundharam expressly fails to teach each of the plurality of caching agent clusters is associated with a designated storage region of the data storage device. Guim teaches each of the plurality of caching agent clusters is associated with a designated storage regions of the data storage device (Guim: par. [0025]: “Home Agents (HA) are the node clusters that are responsible of processing memory requests from the caching agents and acts as a home for part of the memory address space”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to assign the caching agents to the designated storage regions (e.g., home agents) as taught by Guim to provide distributed shared memory system that can offer larger, single address space to a cluster of servers (Guim: par. [0002]).
Claims 12 and 21 are rejected under same rationales as applied to claim 3 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyanasundharam et al. (US 2019/0188137) as applied to claims 1 and 9 above, and further in view of Hosokawa et al. (US 2013/0132678).
As per claim 4, Kalyanasundharam teaches that the set of caching target agents are determined based on the address in the data storage device ((please see claims 1 and 5 above), the tag in the request is compared against the entries in the cache directory), however, Kalyanasundharam expressly fails to teach where said determining the set of target caching agents is further based on the address in the data storage device and the set of target caching agents includes only caching agents with access to the address in the data storage. Hosokawa teaches directories which provides information regarding nodes and further information regarding processors within the nodes (Hosokawa: figs. 4 and 5, items 22-6, 22-7, 24-2, 24-4; par. [0051]: “the board ID bitmap field is consists of 12 bits, and stores the board ID of the CPU…the nodes can identify up to 12”; par. [0053]: “The extension directory 24 is a dedicated directory that stores the detailed information to identify the CPU that holds the data in the shared state”). Here it is noted that the boards/nodes/clusters may include multiple caching agents and when the data is shared between multiple clusters, the cluster valid field of Kalyanasundharam only indicates that the CPUs from the particular clusters shares the data and therefore issues probes to all CPUs in the clusters (par. [0052]). Hosokawa teaches an extension directory which provides the information on the CPUs sharing the data, which provides the benefit of probing only CPUs within the cluster/node which shares the data and reducing the number of probes needed to be sent and thus the traffic in the network. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the directory which provide exact number of CPUs sharing the data in the cluster as taught by Hosokawa to reduce the number of probes in the network and thus improving the efficiency of the system (Kalyanasundharam: par. [0052] teaches proving only CPU with data).
Claim 13 is rejected under same rationales as applied to claim 4 above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kalyanasundharam et al. (US 2019/0188137) as applied to claim 9 above, and further in view of Dropps et al. (US 2021/0357334).
As per claim 17, Kalyanasundharam expressly fails to teach where the memory comprises a content addressable memory, and where the coherency controller is configured to identify the caching agent cluster that contains the first caching agent by accessing the content addressable memory using an identifier of the first caching agent. Dropps teaches storing directory in the content addressable memory (Dropps: fig. 2, items 210; par. [0031]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide CAM to store cache directory as taught by Dropps because CAM provides high-speed memory that searches its entire contents in a single clock cycle (Dropps: par. [0031]).

Allowable Subject Matter
Claim 7 is allowed over prior arts of record.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138